                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-198-FDW

JAMES A. WILSON,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
BRETT SIMMONS, et al.,                    )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on periodic status review of the case.

       On October 16, 2018, the United States Marshals Service was ordered to attempt to serve

Defendant Hinson in accordance with Rule 4 of the Federal Rules of Civil Procedure. (Doc. No.

16). The U.S. Marshals Service was instructed to use all reasonable efforts to locate and obtain

personal service on Defendant Hinson and, if it was unable to obtain service on Defendant, to

inform the Court of its reasonable attempts to do so. (Id.). No summons form has been returned

with regards to Defendant Hinson to date.

       Within 14 days of this Order, the U.S. Marshals Service shall file a Response informing

the Court of the status of its efforts to serve Defendant Hinson in accordance with the October 16,

2018, Order.




                                                1
IT IS THEREFORE ORDERED that:

(1)   The U.S. Marshal shall file a Response within fourteen (14) days of this Order

      informing the Court of the status of its efforts to serve Defendant Hinson.

(2)   The Clerk of Court is respectfully instructed to mail a copy of this Order to the U.S.

      Marshal.

                                  Signed: November 20, 2018




                                        2
